I concur in the result reached in this case by RAILEY, C. I do not think that a partnership was pleaded or proven. There appears to have been no demurrer to the petition, and the evidence was introduced as if it stated a cause of action. But the petition did not allege nor the proof show a contract of partnership, for there was no provision for sharing the losses and no definite provision relating to the division of the profits.
In my opinion the evidence makes out a case entitling the plaintiff to recover in quantum meruit. He showed a contract of employment without any definite agreement as to compensation. He proved that he accepted the employment, undertook the work under consideration, performed it with fidelity and efficiency, realizing large profits to his employer; it was extra work outside of his ordinary employment. He was entitled, therefore, to recover the value of the services rendered — strictly *Page 266 
a quantum meruit case, and the demurrer to the evidence, therefore, was improperly sustained.
On a new trial the plaintiff may, if so advised, frame his petition more accurately and specifically to declare in quantummeruit.
I therefore concur in reversing the judgment and remanding the cause. Blair, J., concurs in these views.